                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
                v.                             )       Criminal No. 15-00194-01-CR-W-SRB
                                               )
KEVIN RAY WILSON,                              )
                                               )
                       Defendant.              )

                      MEMORANDUM OF MATTERS DISCUSSED AND
                       ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On June 10, 2015, the Grand Jury returned a one-count Indictment charging
that on or about May 19, 2015, in Lafayette County, in the Western District of Missouri, the
Defendants, KEVIN RAY WILSON and KENNETH W. DOWELL, did knowingly and intentionally
combine, conspire, confederate and agree with each other and others, both known and unknown, to
knowingly and intentionally distribute and possess with the intent to distribute 500 grams or more of
a mixture or substance containing a detectable amount of methamphetamine, a Schedule II controlled
substance, contrary to the provisions of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A) and
846.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Alison Dunning and Courtney Pratten
     Case Agent: Martin Dye, Task Force officer with DEA
     Defense: Stephen Patton

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 8-9 with stipulations; 10 without stipulations
     Defendants: 1 witness, including the Defendant

TRIAL EXHIBITS
     Government: approximately 70 exhibits
     Defendant: no more than 15 exhibits

DEFENSES: General denial
POSSIBLE DISPOSITION:
     (X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 3 to 4 days total
     Government’s case including jury selection: _____ days
     Defense case: 1/2 day

STIPULATIONS:

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
              Government: (Second Proposed Witness List and Exhibit List filed 2/26/18)
             Updated list due on or before October 16, 2018.
              Defense: Due on or before October 16, 2018.

        Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, October 24,
       2018.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: One or both parties is/are considering a motion in limine regarding co-
       defendant and prior convictions. Motions in Limine due on or before October 24, 2018.

TRIAL SETTING: Criminal jury trial docket set for October 29, 2018.

       Please note: Prefer first week of docket.


IT IS SO ORDERED.


                                                        /s/ Lajuana M. Counts
                                                       Lajuana M. Counts
                                                       United States Magistrate Judge




                                                   2
